Order entered July 27, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00254-CV

                                   TROY LONION, Appellant

                                                 V.

                                 TRAVIS BAUCOM, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11293

                                             ORDER
       Before the Court is appellant’s July 25, 2017 third motion to extend time to file
appellant’s brief pending the filing of the reporter’s record. We GRANT appellant’s motion to
the extent that we VACATE our April 11, 2017 order submitting this appeal without the
reporter’s record. We ORDER court reporter Tenesa Shaw to file, by August 25, 2017, either
the reporter’s record or written verification that appellant has failed to make the payments as
arranged for the reporter’s record. Appellant’s brief shall be filed within THIRTY DAYS of the
filing of the reporter’s record. We caution appellant that if the Court receives written verification
of nonpayment, the Court will again order the appeal submitted without the reporter’s record.

                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE